Citation Nr: 9931176	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-52 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $5,681.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1955, from December 1956 to April 1957, and from April 
1958 to August 1958.  

This matter arises from an October 1995 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Indianapolis, Indiana Regional 
Office (RO), which held that waiver of recovery of the 
overpayment of improved disability pension benefits in the 
amount of $5,681 was prohibited because the veteran had been 
guilty of bad faith in the creation of the indebtedness.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  In September 1992, the veteran elected to receive 
nonservice-connected improved disability pension benefits in 
lieu of his disability compensation benefits; at that time, 
he reported that he and his spouse had no income.  

2.  Based upon the information provided by the veteran, VA 
awarded him improved disability pension benefits effective 
October 1, 1992, at the maximum rate payable for a veteran 
with one dependent and no entitlement to special monthly 
pension.  

3.  As a result of an income verification match, VA was 
informed that the veteran 

had been paid worker's compensation benefits during calendar 
years 1992 and 1993.  Because the VA disability compensation 
to which he was entitled was greater than his entitlement to 
VA pension benefits, he was awarded disability compensation 
retroactively effective November 1, 1992; however, because 
the latter benefit was 
less than the pension benefits that he had already been paid, 
the overpayment at issue was created.  

4.  The overpayment at issue resulted from the veteran's 
failure to timely report his receipt of worker's compensation 
benefits.  

5.  The appellant was at fault in the creation of the 
overpayment at issue.  

6.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.  

7.  Collection of the instant indebtedness would not defeat 
the purpose for which either the VA pension or disability 
compensation program is intended.  

8.  The appellant's failure to make restitution would result 
in his unfair financial gain.  

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
pension benefits in lieu of his disability compensation 
benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $5,681 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  In this regard, 
the Board observes that the appellant was given multiple 
opportunities to furnish information regarding the beginning 
and ending dates of his receipt of worker's compensation 
benefits, but that he failed to do so.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had demonstrated bad 
faith in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  The Board notes that the 
veteran testified at his personal hearing in February 1996 
that he began receiving worker's compensation benefits in 
June 1992, and that these benefits terminated in September 
1992.  The veteran then requested pension from VA.  
Subsequently, in March 1993 worker's compensation again was 
awarded, and terminated in February 1994.  The veteran failed 
to timely notify VA of his receipt of worker's compensation 
benefits.  He was on notice that he was to inform VA of any 
change in his income.  A VA letter dated March 22, 1993, 
informed him that his pension rate was based upon his 
statement that he and his spouse had no income, and that he 
was to notify VA immediately if there was any change in his 
income.  (Emphasis added).  Although the veteran failed to do 
so, this failure, by itself, does 

not reflect the knowingly unfair or deceptive dealing 
contemplated by the provisions of 38 C.F.R. § 1.965(b)(2).  
The record indicates that the veteran has relatively little 
formal education; he did not finish high school, and has only 
a general equivalency diploma.  In addition, his statements 
and testimony indicate that he was under the impression that 
he was receiving disability compensation which, as he 
correctly notes, is not subject to fluctuation based upon 
changes in a beneficiary's income.  As such, the Board must 
conclude that the veteran was not guilty of bad faith in the 
creation of the indebtedness at issue, and that, therefore, 
there appears to be no legal bar to the benefit now sought by 
the veteran.  Id.  

The question remains, however, as to whether it would be 
against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor and his family of life's basic 
necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in his relinquishment of a valuable 
right or his incurrence of additional legal obligation.  Id.  

The indebtedness at issue resulted from the veteran's failure 
to notify VA promptly of an increase in his countable income, 
i.e., his worker's compensation benefits.  As a result, RO 
awarded him improved disability pension benefits effective 
October 1, 1992, at a rate in excess of that to which he was 
entitled.  But for this, the overpayment at issue would not 
have resulted.  As such, the appellant, alone, was at fault 
in the creation of the indebtedness at issue.  

Notwithstanding the appellant's fault in the creation of the 
instant indebtedness, the more pressing question is whether 
collection of this indebtedness would deprive him and his 
family of life's basic necessities.  The appellant contends 
that it would; on a VA Form 20-5655, Financial Status Report, 
submitted by the veteran in October 1995, he indicated his 
monthly income totaled $1,846, and that his monthly expenses 
totaled $1,865.  His monthly income included Social Security 
benefits in the amount of slightly more than $900, other 
pension of $265 and a disability insurance installment 
payment of $265, in addition to his VA pension.  However, in 
March 1999, VA awarded the veteran disability compensation at 
the 100 percent rate.  The veteran now is entitled to $2,104 
monthly from VA, in addition to his Social Security and other 
disability and pension benefits.  Thus, the appellant now has 
income in excess $3,400 monthly.  The expenses that he 
reported on the other hand were relatively fixed; these 
included his mortgage payments, food costs and property 
taxes.  Thus, because the veteran's monthly income now 
exceeds his monthly expenses by approximately $1,600, 
collection of the instant indebtedness would not subject him 
and his family to undue economic hardship.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the disability compensation program is 
intended.  The appellant currently is receiving disability 
compensation benefits rather than improved disability pension 
benefits because the former is the greater benefit.  As noted 
above, the veteran's monthly income, to include his 
disability compensation benefits, exceeds his monthly 
expenses by approximately $1,600.  Recoupment of the 
indebtedness at issue by way of offset from a portion of his 
disability compensation benefits would not deprive him of the 
benefit for which that program was designed, i.e., 
remuneration for disabilities received during military 
service.  

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the appellant was unjustly enriched 
by his receipt of VA pension benefits.  In this regard, his 
fault, coupled with his failure to demonstrate an inability 
to repay the indebtedness, overrides other equitable 
considerations.  


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $5,681 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

